Citation Nr: 1115650	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-46 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to June 19, 2010, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to July 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision that granted service connection for PTSD and assigned an initial 10 percent evaluation, effective May 10, 2007.

In an October 2009 rating decision, the RO increased the initial rating to 30 percent, effective May 10, 2007.  In a September 2010 rating decision, the RO granted entitlement to a 100 percent schedular rating, effective June 19, 2010.  As such, the Board has characterized the issue on appeal as set forth on the title page.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has not stated, nor does the record show, that his service-connected PTSD affects his ability to obtain or maintain substantially gainful employment.  The record has repeatedly indicated that he took a non-medical retirement.  Therefore, the issue of a TDIU is not specifically before the Board and the Rice case is not for application.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

From May 2007 to June 2010, the Veteran's PTSD was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, conversation, and self care with depressed mood, some sleep impairment, and mild memory loss; flattened affect, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of long and short memory impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships have not been shown 


CONCLUSION OF LAW

The criteria in excess of 30 percent for PTSD prior to June 19, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Assist and Notify

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The AOJ associated the Veteran's VA treatment records with the claims file.  The Veteran has not identified any outstanding records pertinent to his appeal that have not been requested or obtained.  

The Veteran was afforded a VA examinations in September 2008 and June 2010 for his PTSD.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD prior to the June 2010 examination.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  He was offered the opportunity to testify at a hearing before the Board.  He did not accept.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Higher initial rating

The Veteran asserts that his PTSD is more severe than currently rated from May 2007 to June 2010.  He maintains that his condition was the same when examined in September 2008 as he was when he was rated 100 percent after his July 2010 VA examination.  It is his contention that the examination performed in September 2008, was less descriptive than the June 2010 VA examination.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

In determining the level of impairment, the disability must be considered in the context of the whole recorded history. 38 C.F.R. §§ 4.2, 4.41 (2010).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).  

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  A more recent decision of the United States Court of Appeals for Veterans Claims (Court), however, has held that in determining the present level of disability for any increased evaluation claim, the Board must consider whether the rating should be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  

In the present case, the RO granted service connection for PTSD in an October 2008 rating decision and a 10 percent rating was assigned, effective May 10, 2007, pursuant to DC 9411.  By rating decision of October 2009, the rating for PTSD was increased from 10 percent to 30 percent, effective May 10, 2007.  By rating decision of September 2010, his PTSD rating was increased to 100 percent, effective July 19, 2010, the date of his VA examination.  This 100 percent rating has been in effect since that time.  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, for PTSD.  Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships is to be rated 70 percent disabling. 38 C.F.R. § 4.130.  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships is to be rated 50 percent disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) is to be rated as 30 percent disabling. 38 C.F.R. § 4.130, 

After scrutinizing the evidence - which includes VA outpatient treatment records, and a VA examination report dated in September 2008- the Board finds that the totality of the evidence fails to support the assignment of a rating greater than 30 percent for the Veteran's PTSD from May 10, 2007 to June 19, 2010.  

The Veteran underwent a VA examination in September 2008.  He reported that he was married for 51 years and his wife had died 11 years prior to the examination.  He had a good relationship with his three grown daughters.  He stated that he maintained a reasonably good relationship with some friends in the community.  He related that he was active in the local chapter of the Merchant's Marine Veterans, Inc., and he was the president of the chapter.  He also attended Disabled American Veterans, Veterans of Foreign Wars and The American Legion meetings.  He watched television and used the Internet.  He did not have a history of suicide attempts or violence or assaultiveness.  He maintained an active social style with various activities.  He related that he did not use alcohol nor had other substance abuse.  Mental status examination showed he was casually dressed and he exhibited some hand wringing.  His speech was unremarkable and his attitude toward the examiner was cooperative and guarded.  His mood was anxious and dysphoric.  He was oriented to person, place, and time.  His thought content was unremarkable.  He had circumstantiality to his thought process.  His intelligence was above average and he had insight, understanding that he had a problem.  He had sleep impairment, after about 5 hours of sleep.  He used to have nightmares many years ago, but not anymore.  He stated that sleep was not a major problem, half of the time he became overly sleepy after waking up.  He had no hallucinations or inappropriate behavior.  He interpreted proverbs appropriately.  He did not have obsessive or ritualistic behavior.  He had no homicidal or suicidal thoughts.  He did not have panic attacks.  He related good self control.  He was able to maintain minimum personal hygiene and he had no problems with activities of daily living.  He had a good feeling for humor.  He had normal remote, recent, and intermediate memory.  He previously worked as a construction worker and retired in 1990 as eligible by age or duration of work.  The examiner stated that the estimated impact of his PTSD on his social and occupational functioning was estimated to be mild in degree.  The diagnosis was PTSD.  The Veteran's global assessment of functioning (GAF) was 69.  

VA outpatient treatment records show that the Veteran underwent a neurological examination in October 2007.  He was found to still be very alert and intellectually intact.  In November 2009, it was noted that he had some depression that was related to his chronic obstructive pulmonary disease.  He related that he was sometimes bothered by memories of combat trauma.  He was also seen in the psychiatry clinic on an outpatient treatment basis in November 2009.  His chief complaint was insomnia for 60 years.  He related that he lived alone with his elderly dog, next door to his daughter.  He stated that he was a retired building inspector.  It was noted that he kept busy with Veteran's organizations as a duty rather than as enjoyment.  He stated that he was still distressed by compensation and pension denials over the decades.  He had no weapons in his home.  Mental status examination revealed the Veteran to be alert, interactive and tense.  He was adequately dressed and groomed.  He had fair bearing and eye contact.  He gave circumstantial answers and elaboration could be focused.  His mood appeared euthymic and his affect was constricted.  His thought process was linear.  His thought content was anhedonia and he denied death wish or suicidal ideation.  He had no overt paranoia, obsessions, or delusions.  The diagnosis was PTSD, essentially untreated.  His current GAF was 55.  He was prescribed Sertraline and Gabapentin.  He was encouraged to contact the Vet Center and discuss counseling options.  He was to be reassessed in two months.  His insight and judgment were less limited by pessimism.  He was to continue Vet Center counseling and was encouraged to work on pleasant activities.  

In January 2010, the Veteran was seen in the psychiatry clinic on an outpatient basis.  He was seen two months after his first appointment.  He related less insomnia and anxiety on Sertraline and Gabapentin.  He stated that he did contact the Vet Center to discuss counseling options.  He related that he lived alone with his elderly dog, next door to his daughter.  He stated that he was a retired building inspector.  It was noted that he kept busy with Veteran's organizations as a duty rather than as enjoyment.  Mental status examination revealed the Veteran to be alert, interactive and less tense.  He was adequately dressed and groomed.  He had fair bearing and eye contact.  He gave circumstantial answers and elaboration could be focused.  His mood appeared euthymic and his affect was constricted.  His thought process was linear.  His thought content was anhedonia and he denied death wish or suicidal ideation.  His insight and judgment were less limited by pessimism.  He was to continue Vet Center counseling and was encouraged to work on pleasant activities.  

In July 2010 the Veteran was seen in the psychiatry clinic on an outpatient treatment basis.  His condition was  much the same and he did indicate that he had begun counseling at the Vet Center.  He was busy with paperwork and Veteran's organizations.  His Gabapentin was increased.  His GAF was 56.  

On this record, the Board finds that prior to June 19, 2010, the Veteran's PTSD was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks( although generally functioning satisfactorily, with routine behavior, self care, and conversation normal) , due to such symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), that more nearly approximates a 30 percent rating.  

Thus, in so finding, the Board also concludes that the Veteran's PTSD has not for any period of the increased rating claim more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships as required for 50 percent.  38 C.F.R. 4.130, Diagnostic Code 9411.  

During the period from May 2007 to June 2010, the Veteran had no homicidal or suicidal ideation.  The record also fails to show that he experienced flattened affect, panic attacks, or difficulty understanding complex commands.  His personal hygiene and appearance was always intact.  He did not relate impulse control, and he had little problems with sleeping.  He was oriented to time, person, and place.  He stated that he had been married to his wife over 51 years when she died and he had a good relationship with his three grown daughters, one living next door. The Veteran maintains some outside relationship through VFW and the American Legion.  Although he stated that his activities with Veteran's groups was more of a duty than for enjoyment, he related that he was not only involved in the Merchant Marine Veterans Inc, he was the president of his local chapter.  Further he stated that he maintained reasonably good relationships with some friends in his community.  As such, the Board does not consider the disability picture presented to warrant a rating higher than 30 percent for the period between May 10, 2007 to June 19, 2010.  

The Board recognizes that the failure to meet the enumerated criteria of 38 C.F.R. § 4.130 does not preclude the Veteran from receiving a higher disability rating.  However, as discussed, the totality of the evidence does not rise to the level of a 50 percent rating during this period.  

In reaching this decision, the Board also notes that, under 38 C.F.R. § 4.130, the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American Psychiatric Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness and a 61-70 score indicates some mild symptoms (e.g . depressed mood and mild insomnia) or some difficulty in social occupational, or school functioning (e.g., occasional truancy, or within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A 51-60 score indicates moderate symptoms, e.g., flattened affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning; e.g., having few friends or having conflicts with peers or co-workers.  A GAF score of 41 to 50 reflects a serious level of impairment, e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting or serious impairment in social, occupational or school functioning, e.g., no friends, unable to keep a job.  A GAF score of 31 to 40 reflects some impairment in reality testing or communication, e.g., speech is illogical at times, obscure or irrelevant, or major impairment in several areas such as work, school, family relations, judgment, thinking or mood, e.g., depressed man avoids friends, neglects family, and is unable to work.  See 38 C.F.R. § 4.130.

In this case, the Veteran's GAF score has been depicted at a high of 69, which reflected mild symptoms to a low of 55, reflecting mostly moderate symptoms, including flattened affect, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, e.g., having few friends or having conflicts with peers or co-workers  He maintains friends in the community, and as of this rating period, he was retired from his work as a building inspector, not due to disability, but as a result of his age and/or duration of job.  He did agree to go to the Vet Center to seek counseling sessions.  Put another way, the Board again finds that the totality of the evidence shows mild to moderate impairment at best.

The Board has considered the Veteran's statements that his PTSD was more disabling than reflected by the 30 percent rating prior to June 19, 2010.  He asserts that he warranted a total rating for the period from May 2007 to June 2010.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify').

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of this disorder according to the appropriate diagnostic code.

Such competent evidence-concerning the nature and extent of the Veteran's PTSD; has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's PTSD disability is evaluated.  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is not warranted.  

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD disability, with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his PTSD that is not addressed by the rating schedule.  Moreover, to the extent that the Veteran's PTSD may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability for the period under consideration.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran has not alleged unemployability.  Moreover, the record reflects that he is currently retired based upon age and duration of time.  Therefore, the Board finds that no further consideration of a TDIU award is warranted.  

In sum, the Board finds that the Veteran is not entitled to a higher rating for his PTSD.  In denying this claim, the Board finds that the preponderance of the evidence is against such claim.  Therefore, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 30 percent for PTSD prior to June 19, 2010, is denied.  



___________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


